DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on May 10, 2021. Claims 1-20 are presently pending and are presented for examination. 	

Claim Objections
Claims 8 and 16 are objected to because of the following informalities: Each of claims 8 and 16 recites the acronym RF without first reciting what the acronym stands for (i.e., radio frequency).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 6, 14, and 20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Each of claims 6, 14, and 20 recites causing the mobile machine to move toward a higher score from the set of sky scores and away from a lower score from the set of sky scores. First, given a sky score, it is unclear whether the score would be considered a higher or lower score. Second, it is unclear how the mobile machine can move towards or away from a score. For purposes of this Action, Examiner is interpreting this claim to mean that the vehicle moves toward one ground position and away from another ground position based on the first ground position having a higher sky score than the second ground position. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2021/0061306 (hereinafter, “Dagan”).

Regarding claim 1, Dagan discloses a method comprising: 
capturing sensor data using one or more machine sensors of a mobile machine, wherein capturing the sensor data includes (see at least [0076], [0078]-[0079], and [0087]-[0088]; the vehicle (i.e., mobile machine) may comprise sensors (i.e., one or more machine sensors)): 
capturing satellite data from one or more satellites (see at least [0078]; a GPS may capture satellite data from one or more satellites); and 
capturing an image using an imaging device that is at least partially oriented toward the one or more satellites (see at least [0086]; at least some of the disclosed positions of the image capture device(s) may be at least partially oriented toward the one or more satellites. Examiner notes that, under a broadest reasonable interpretation of this limitation, nearly any orientation may be said to be at least partially directed toward one or more satellites); 
calculating a set of sky scores for a set of ground positions surrounding the mobile machine based on the satellite data and the image, wherein each of the set of sky scores is indicative of an accuracy of a satellite-based position at one of the set of ground positions (see at least [0008], [0345], [0347], [0349], [0352], [0357]-[0358], [0367], [0371], [0373], and [0379]-[0380]; quality characteristics (i.e., sky scores) are determined for various ground positions along different routes surrounding the vehicle (i.e., the mobile machine) based on at least satellite data and image data. The quality characteristic scores are indicative of an accuracy of the satellite-based position of the vehicle (i.e., the mobile machine) at each of the ground positions. The image data may be images currently captured by the vehicle, previously captured by the vehicle, currently captured by another vehicle, and/or previously captured by another vehicle); and 
modifying a navigation of the mobile machine using the set of sky scores (see at least [0347]; the navigation of the vehicle (i.e., the mobile machine) may be altered based on the quality characteristics (i.e., sky scores) of different positions along alternate routes).

Regarding claim 2, Dagan discloses all of the limitations of claim 1. Additionally, Dagan discloses wherein capturing the sensor data includes: 
capturing ground data using one or more ground sensors, wherein the one or more machine sensors includes the one or more ground sensors (see at least [0084]-[0087]; the imaging sensors (i.e., ground sensors) which are part of the vehicle sensors (i.e., machine sensors) may capture data which includes ground information (i.e., ground data)).

Regarding claim 3, Dagan discloses all of the limitations of claim 2. Additionally, Dagan discloses calculating a set of ground scores for the set of ground positions, wherein each of the set of ground scores is indicative of an accessibility of one of the set of ground positions for the mobile machine (see at least [0191], [0229]-[0230]; ground positions that are more or less desirable based on user preferences (i.e., ground scores for ground positions) may be taken into account when determining which trajectory to take. For example, road width, road roughness, road conditions, etc. that may or may not work for a given type of vehicle (i.e., may be indicative of accessibility for a given vehicle) may be taken into account).

Regarding claim 4, Dagan discloses all of the limitations of claim 3. Additionally, Dagan discloses forming a navigation map consisting of the set of sky scores and the set of ground scores, wherein the navigation is modified using the navigation map (see at least [0191]-[0192] and [0345]-[0347], and the publication generally; the quality characteristics (i.e., sky scores) and the user/vehicle/system preferences/settings for ground conditions (i.e., ground scores) may be used to generate a sparse map (i.e., the navigation map), and navigation may be updated based on the sparse map (i.e., the navigation map)).

Regarding claim 6, Dagan discloses all of the limitations of claim 1. Additionally, Dagan discloses wherein modifying the navigation of the mobile machine includes: 
causing the mobile machine to move toward a higher score from the set of sky scores and away from a lower score from the set of sky scores (see at least [0347]; the vehicle may be routed along a route with better quality characteristics (i.e., a higher sky score) and away from another route which has worse quality characteristics (i.e., a lower sky score)).

Regarding claim 7, Dagan discloses all of the limitations of claim 1. Additionally, Dagan discloses wherein calculating the set of sky scores includes: 
calculating one of the set of sky scores for a current position of the set of ground positions (see at least [0309]-[0310] and the publication generally; map data may be updated based on real-time information from a given vehicle which may include the quality characteristic (i.e., a sky score) for the position of the vehicle which may be one of the set of ground positions); and 
estimating one of the set of sky scores for each of a plurality of surrounding positions of the set of ground positions (see at least [0309]-[0310] and [0347]; alternate potential routes surrounding the vehicle may include estimated quality characteristics (i.e., sky scores) for given ground positions on each of the respective routes).

Regarding claim 9, Dagan discloses a system comprising: 
one or more processors (see at least [0007]); and 
a computer-readable medium comprising instructions that, when executed by one or more processors (see at least [0188]-[0189], [0261], [0287], and the publication generally), cause the one or more processors to perform operations comprising: 
capturing sensor data using one or more machine sensors of a mobile machine (see at least [0076], [0078]-[0079], and [0087]-[0088]; the vehicle (i.e., mobile machine) may comprise sensors (i.e., one or more machine sensors)), wherein capturing the sensor data includes: 
capturing satellite data from one or more satellites (see at least [0078]; a GPS may capture satellite data from one or more satellites); and 
capturing an image using an imaging device that is at least partially oriented toward the one or more satellites (see at least [0086]; at least some of the disclosed positions of the image capture device(s) may be at least partially oriented toward the one or more satellites. Examiner notes that, under a broadest reasonable interpretation of this limitation, nearly any orientation may be said to be at least partially directed toward one or more satellites);  
calculating a set of sky scores for a set of ground positions surrounding the mobile machine based on the satellite data and the image, wherein each of the set of sky scores is indicative of an accuracy of a satellite-based position at one of the set of ground positions (see at least [0008], [0345], [0347], [0349], [0352], [0357]-[0358], [0367], [0371], [0373], and [0379]-[0380]; quality characteristics (i.e., sky scores) are determined for various ground positions along different routes surrounding the vehicle (i.e., the mobile machine) based on at least satellite data and image data. The quality characteristic scores are indicative of an accuracy of the satellite-based position of the vehicle (i.e., the mobile machine) at each of the ground positions. The image data may be images currently captured by the vehicle, previously captured by the vehicle, currently captured by another vehicle, and/or previously captured by another vehicle); and 
modifying a navigation of the mobile machine using the set of sky scores (see at least [0347]; the navigation of the vehicle (i.e., the mobile machine) may be altered based on the quality characteristics (i.e., sky scores) of different positions along alternate routes).

Regarding claim 10, Dagan discloses all of the limitations of claim 9. Additionally, Dagan discloses wherein capturing the sensor data includes: 
capturing ground data using one or more ground sensors, wherein the one or more machine sensors includes the one or more ground sensors (see at least [0084]-[0087]; the imaging sensors (i.e., ground sensors) which are part of the vehicle sensors (i.e., machine sensors) may capture data which includes ground information (i.e., ground data)).

Regarding claim 11, Dagan discloses all of the limitations of claim 10. Additionally, Dagan discloses wherein the operations further comprise: 
calculating a set of ground scores for the set of ground positions, wherein each of the set of ground scores is indicative of an accessibility of one of the set of ground positions for the mobile machine (see at least [0191], [0229]-[0230]; ground positions that are more or less desirable based on user preferences (i.e., ground scores for ground positions) may be taken into account when determining which trajectory to take. For example, road width, road roughness, road conditions, etc. that may or may not work for a given type of vehicle (i.e., may be indicative of accessibility for a given vehicle) may be taken into account).

Regarding claim 12, Dagan discloses all of the limitations of claim 11. Additionally, Dagan discloses wherein the operations further comprise: 
forming a navigation map consisting of the set of sky scores and the set of ground scores, wherein the navigation is modified using the navigation map (see at least [0191]-[0192] and [0345]-[0347], and the publication generally; the quality characteristics (i.e., sky scores) and the user/vehicle/system preferences/settings for ground conditions (i.e., ground scores) may be used to generate a sparse map (i.e., the navigation map), and navigation may be updated based on the sparse map (i.e., the navigation map)).

Regarding claim 14, Dagan discloses all of the limitations of claim 1. Additionally, Dagan discloses wherein modifying the navigation of the mobile machine includes: 
causing the mobile machine to move toward a higher score from the set of sky scores and away from a lower score from the set of sky score (see at least [0347]; the vehicle may be routed along a route with better quality characteristics (i.e., a higher sky score) and away from another route which has worse quality characteristics (i.e., a lower sky score)).

Regarding claim 15, Dagan discloses all of the limitations of claim 1. Additionally, Dagan discloses wherein calculating the set of sky scores includes: 
calculating one of the set of sky scores for a current position of the set of ground positions (see at least [0309]-[0310] and the publication generally; map data may be updated based on real-time information from a given vehicle which may include the quality characteristic (i.e., a sky score) for the position of the vehicle which may be one of the set of ground positions); and 
estimating one of the set of sky scores for each of a plurality of surrounding positions of the set of ground positions (see at least [0309]-[0310] and [0347]; alternate potential routes surrounding the vehicle may include estimated quality characteristics (i.e., sky scores) for given ground positions on each of the respective routes).

Regarding claim 17, Dagan discloses a non-transitory computer-readable medium comprising instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising (see at least [0007], [0188]-[0189], [0261], [0287], and the publication generally): 
capturing sensor data using one or more machine sensors of a mobile machine, wherein capturing the sensor data includes (see at least [0076], [0078]-[0079], and [0087]-[0088]; the vehicle (i.e., mobile machine) may comprise sensors (i.e., one or more machine sensors)):  
capturing satellite data from one or more satellites (see at least [0078]; a GPS may capture satellite data from one or more satellites); and
capturing an image using an imaging device that is at least partially oriented toward the one or more satellites (see at least [0086]; at least some of the disclosed positions of the image capture device(s) may be at least partially oriented toward the one or more satellites. Examiner notes that, under a broadest reasonable interpretation of this limitation, nearly any orientation may be said to be at least partially directed toward one or more satellites);  
calculating a set of sky scores for a set of ground positions surrounding the mobile machine based on the satellite data and the image, wherein each of the set of sky scores is indicative of an accuracy of a satellite-based position at one of the set of ground positions (see at least [0008], [0345], [0347], [0349], [0352], [0357]-[0358], [0367], [0371], [0373], and [0379]-[0380]; quality characteristics (i.e., sky scores) are determined for various ground positions along different routes surrounding the vehicle (i.e., the mobile machine) based on at least satellite data and image data. The quality characteristic scores are indicative of an accuracy of the satellite-based position of the vehicle (i.e., the mobile machine) at each of the ground positions. The image data may be images currently captured by the vehicle, previously captured by the vehicle, currently captured by another vehicle, and/or previously captured by another vehicle); and
modifying a navigation of the mobile machine using the set of sky scores (see at least [0347]; the navigation of the vehicle (i.e., the mobile machine) may be altered based on the quality characteristics (i.e., sky scores) of different positions along alternate routes).

Regarding claim 18, Dagan discloses all of the limitations of claim 17. Additionally, Dagan discloses wherein capturing the sensor data includes: 
capturing ground data using one or more ground sensors, wherein the one or more machine sensors includes the one or more ground sensors (see at least [0084]-[0087]; the imaging sensors (i.e., ground sensors) which are part of the vehicle sensors (i.e., machine sensors) may capture data which includes ground information (i.e., ground data)).

Regarding claim 19, Dagan discloses all of the limitations of claim 18. Additionally, Dagan discloses wherein the operations further comprise: 
calculating a set of ground scores for the set of ground positions, wherein each of the set of ground scores is indicative of an accessibility of one of the set of ground positions for the mobile machine (see at least [0191], [0229]-[0230]; ground positions that are more or less desirable based on user preferences (i.e., ground scores for ground positions) may be taken into account when determining which trajectory to take. For example, road width, road roughness, road conditions, etc. that may or may not work for a given type of vehicle (i.e., may be indicative of accessibility for a given vehicle) may be taken into account).

Regarding claim 20, Dagan discloses all of the limitations of claim 17. Additionally, Dagan discloses wherein modifying the navigation of the mobile machine includes: 
causing the mobile machine to move toward a higher score from the set of sky scores and away from a lower score from the set of sky scores (see at least [0347]; the vehicle may be routed along a route with better quality characteristics (i.e., a higher sky score) and away from another route which has worse quality characteristics (i.e., a lower sky score)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 8, 13, and 16 are rejected under 35 U.S.C. 103 as being obvious over Dagan as applied to independent claims 1 and 9 above as evidenced by the Instant Specification.

Regarding claim 5, Dagan discloses all of the limitations of claim 1. Additionally, Dagan discloses wherein each of the set of sky scores is calculated based on a quantity of the one or more satellites that are unobstructed at one of the set of ground positions (see at least [0345]; the quality of the satellite signals is one of the components which is used for the quality characteristic (i.e., sky score), and the quality of the satellite signals is base at least on whether the vehicle has a direct line of sight to one or more of the satellites).
Dagan does not explicitly teach that the sky score is based on a quantity of one or more satellites that are obstructed at one of the ground positions. However, Dagan discloses that the quality of signals between a satellite and the vehicle decreases when there are obstructions and such a decrease is used in the generation of the quality characteristic (i.e., sky score) of a given location. Based on this disclosure, it would have been obvious to one of ordinary skill in the art, before the time of filing, to further/alternatively include a quantity of satellites which are unobstructed in the calculation of the quality characteristic (i.e., sky score), because such a quantity would be further indicative of the quality and accuracy of the signal as is well-known in the art; see Instant Specification at Background [0003] and [0004].

Regarding claim 8, Dagan discloses all of the limitations of claim 1. Additionally, Dagan discloses segmenting the image into a plurality of regions based on RF characteristics of objects in the image, wherein the set of sky scores are calculated further based on the segmented image (see at least [0344]-[0345]; the quality characteristic (i.e., sky score) of a given position may include determining the quality of signals based on line of sight from the satellite to the vehicle due to natural or manmade objects blocking the direct line of sight from the vehicle to a satellite which are detectable by the vehicle and are classified by the vehicle).
Dagan does not explicitly teach segmenting the image based on RF characteristics of objects in the image. However, Dagan discloses classifying objects and indicates that the quality of the signals would be based at least on whether there are objects obstructing the line of sight between the vehicle and the satellite(s). From these disclosures, it can be deduced that the system may both recognize objects which affect signal quality (i.e., RF characteristics of objects) and would use the information to help generate the quality characteristic (i.e., sky score) for that given position. 
While such classification is not identical to segmentation of the image, one of ordinary skill in the art, before the time of filing, would find that the system of Dagan which uses classification to indicate objects that may deplete the signal strength of satellites is an obvious variant to the instant invention which segments objects based on the impact to signals received from satellites at a vehicle, because both systems result in giving an indication of the quality of signal reception from satellites at a given position based on the obstruction/non-obstruction of line of sight between the vehicle and the satellite(s); see at least Instant Specification at [0050]-[0051] which indicates that the segmentation may be performed via, for example, a neural network which works to classify objects in an image and which Applicant appears to indirectly equate to segmentation of the image.. 

Regarding claim 13, Dagan discloses all of the limitations of claim 1. Additionally, Dagan discloses wherein each of the set of sky scores is calculated based on a quantity of the one or more satellites that are unobstructed at one of the set of ground positions (see at least [0345]; the quality of the satellite signals is one of the components which is used for the quality characteristic (i.e., sky score), and the quality of the satellite signals is base at least on whether the vehicle has a direct line of sight to one or more of the satellites).
Dagan does not explicitly teach that the sky score is based on a quantity of one or more satellites that are obstructed at one of the ground positions. However, Dagan discloses that the quality of signals between a satellite and the vehicle decreases when there are obstructions and such a decrease is used in the generation of the quality characteristic (i.e., sky score) of a given location. Based on this disclosure, it would have been obvious to one of ordinary skill in the art, before the time of filing, to further/alternatively include a quantity of satellites which are unobstructed in the calculation of the quality characteristic (i.e., sky score), because such a quantity would be further indicative of the quality and accuracy of the signal as is well-known in the art; see Instant Specification at Background [0003] and [0004].

Regarding claim 16, Dagan discloses all of the limitations of claim 1. Additionally, Dagan discloses wherein the operations further comprise: 
segmenting the image into a plurality of regions based on RF characteristics of objects in the image, wherein the set of sky scores are calculated further based on the segmented image (see at least [0344]-[0345]; the quality characteristic (i.e., sky score) of a given position may include determining the quality of signals based on line of sight from the satellite to the vehicle due to natural or manmade objects blocking the direct line of sight from the vehicle to a satellite which are detectable by the vehicle and are classified by the vehicle).
Dagan does not explicitly teach segmenting the image based on RF characteristics of objects in the image. However, Dagan discloses classifying objects and indicates that the quality of the signals would be based at least on whether there are objects obstructing the line of sight between the vehicle and the satellite(s). From these disclosures, it can be deduced that the system may both recognize objects which affect signal quality (i.e., RF characteristics of objects) and would use the information to help generate the quality characteristic (i.e., sky score) for that given position. 
While such classification is not identical to segmentation of the image, one of ordinary skill in the art, before the time of filing, would find that the system of Dagan which uses classification to indicate objects that may deplete the signal strength of satellites is an obvious variant to the instant invention which segments objects based on the impact to signals received from satellites at a vehicle, because both systems result in giving an indication of the quality of signal reception from satellites at a given position based on the obstruction/non-obstruction of line of sight between the vehicle and the satellite(s); see at least Instant Specification at [0050]-[0051] which indicates that the segmentation may be performed via, for example, a neural network which works to classify objects in an image and which Applicant appears to indirectly equate to segmentation of the image. 

Additional Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and may be found on the accompanying PTO-891 Notice of References Cited:
U.S. Pub. No. 2021/0372796 which relates to the weighting of different satellite sensors based, for example, on the line of sight for navigational purposes; and
U.S. Pub. No. 2011/0238306 which relates to determining the absolute position of a vehicle based at least on signal reliability of satellite signals.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIFFANY P OHMAN/Examiner, Art Unit 3663